Title: To George Washington from Lieutenant Francis Monty, 29 April 1780
From: Monty, Francis
To: Washington, George


          
            Camp Mendham [N.J.]April 29th 1780
            May it please your Excellency
          
          Conceiving you to be The Father of the Army, and knowing the Justness, that Ever Reigns, in your Breast, is what Induces me to Apply to your Excellency for Redress in a Cause wherin I Conceive myself much Injured. Your Excellency must know that five years ago I Enterd this Service in Cannada as a Lieutenant that on our being Repulsd I was obliged to Quit the Country and Happily Brought my Family with me and having Two Sons thought I could not Employ them Better than Employ them in the Service of a Country whose Cause I had Espoused, Accordingly I Engaged them to Serve in the Regiment to which I Belongd as Volunteers or whilst I Continued in the Service they not being of age I made their Inlistment myself, the Country having occasion to send some one into Cannada with Letters and to gain Intelligence I was Employed by General Schuyler for occasion went and Fortunately Succeeded and on my Return was surprised to find my Children were musterd in my absence for During the Warr, by a Captain with whom they have signed no Inlistment Therefore Humbly beg your Excellency will give me, or order the Col. to give me a Certificate to the Contrary, that In Case any Accident should Happen to me, My Children, may have it in their power to be Free, and Enjoy that Liberty they Have So Gloriously Contended for, And the Favor will be Ever Thankfully acknoledged by Your Excellencys most Obedt Hble Servant
          
            francis Monty Lt
          
        